Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/5/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2019-177961A to Shintani as modified by METHODS AND APPARATUS FOR AUTOMATICALLY ADJUSTING RIBBON TENSION (IP.com Number: IPCOM000140895D) by Mark Hirte.
With regard to Claim 1, Shintani teaches a winding device (201) comprising:
a winding portion (205) that winds a continuous medium (401);

Shintani teaches the claimed invention except for a roller driving portion that causes the friction roller to rotate in a direction in which the continuous medium is fed.
However, Hirte teaches a roller driving portion (40) that causes the friction roller  to rotate in a direction in which the continuous medium (12) is fed (page 2, last paragraph-page 3, first paragraph and last paragraph). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Shintani with the teachings of Hirte to automatically adjusting the tension of a ribbon (page 1, last paragraph of Description of Related Art).
With regard to Claim 2, Shintani teaches the claimed invention except for further comprising a winding-portion gear train that transmits rotation of a motor, which is input, to the winding portion, wherein the roller driving portion includes a roller gear train that transmits the rotation of the motor, which is input via the winding-portion gear train, to the friction roller fed.
However, Hirte teaches further comprising a winding-portion gear train that transmits rotation of a motor, which is input, to the winding portion, wherein the roller driving portion includes a roller gear train that transmits the rotation of the motor, which is input via the winding-portion gear train, to the friction roller fed (page 2, last paragraph-page 3, first paragraph and last paragraph).  The same motivation applies as discussed in claim 1.
Claim 3, Shintani teaches the claimed invention except for wherein the roller driving portion has a gear train that transmits rotation of a motor, which is input, to the friction roller, and the gear train includes a self-locking mechanism that prevents the friction roller from rotating by a winding force with which the winding portion winds the continuous medium.
However, Hirte teaches wherein the roller driving portion has a gear train that transmits rotation of a motor, which is input, to the friction roller, and the gear train includes a self-locking mechanism (clutch brake 62) that prevents the friction roller from rotating by a winding force with which the winding portion winds the continuous medium (page 4). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Shintani with the teachings of Hirte to automatically adjusting the frictional force at least indirectly in response to where an end of the roll is positioned on the shaft (page 4, first paragraph).
With regard to Claim 5, Shintani teaches further comprising a roller cover (105) that covers a portion of the friction roller (235). Shintani does not expressly teach wherein the roller driving portion has a torque control portion that limits a torque transmitted to the friction roller.
	However, Hirte teaches wherein the roller driving portion has a torque control portion (70) that limits a torque transmitted to the friction roller (page 4, third paragraph). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Shintani with the teachings of Hirte to inhibit rotation of the shaft and the items that rotate with the shaft, while the shaft is rotating (page 4, third paragraph).
Claim 6, Shintani teaches a printing system (figs. 1 and 2) comprising:
a printing device  (101) that prints on a continuous medium (401); and 
a winding device (201) that winds the continuous medium (401) fed from the printing device (101), wherein
the winding device (201) includes a winding portion (205) that winds the continuous medium (401),
a friction roller (235) that contacts the continuous medium (401) while the continuous medium is being fed to the winding portion (205) and that applies friction resistance to the continuous medium (401).
	Shintani teaches the claimed invention except for a roller driving portion that causes the friction roller to rotate in a direction in which the continuous medium is fed.
However, Hirte teaches a roller driving portion (40) that causes the friction roller  to rotate in a direction in which the continuous medium (12) is fed (page 2, last paragraph-page 3, first paragraph and last paragraph). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Shintani with the teachings of Hirte to automatically adjusting the tension of a ribbon (page 1, last paragraph of Description of Related Art).
With regard to Claim 7, Shintani teaches (figs. 7-8) wherein the printing device (101) includes a motor (121) used as a drive source of a feeding roller (413) that feeds the continuous medium (401), the winding device (201) includes a winding-portion gear train (125) that transmits rotation of the motor, which is input, to the winding portion (205).  Shintani does not teach the roller driving portion includes a roller gear train that 
However, Hirte teaches the roller driving portion includes a roller gear train that transmits the rotation of the motor, which is input via the winding-portion gear train, to the friction roller fed (page 2, last paragraph-page 3, first paragraph and last paragraph).  The same motivation applies as discussed in claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2019-177961A to Shintani as modified by METHODS AND APPARATUS FOR AUTOMATICALLY ADJUSTING RIBBON TENSION (IP.com Number: IPCOM000140895D) by Mark Hirte and JP 2004-299069A to Hayakawa.
With regard to Claim 4, Shintani as modified by Hirte teach the claimed invention except for wherein the self-locking mechanism includes a worm and a worm wheel meshed with the worm.  
However, Hayakawa teaches wherein the self-locking mechanism (540) includes a worm (523) and a worm wheel (524) meshed with the worm.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Shintani as modified by Hirte with the teachings of Hayakawa to stabilize the tension of a sheet substrate when performing intermittent conveyance and continuous winding [0007].
Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claim 8 is the inclusion of the limitations wherein a peripheral speed of the friction roller is lower than a peripheral speed of a feeding roller that feeds the continuous medium in the printing device.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 8096717 B2 discloses a feed drive device for a printer including: a feed roller that feeds a print medium in synchronization with drive of a print head; a motor constituting a driving source of the feed roller; a roller reduction gear train .
	JP 2019-177532 A discloses printing that can determine at least one of whether a continuous medium is cut off while being fed to a winding unit and whether a continuous medium is jammed while being sent to a winding unit. Provide system. A feed motor for driving a feed unit for feeding a continuous medium, a printing unit for printing on the continuous medium, a winding unit for winding the continuous medium sent from the feed unit, and a winding unit (abstract).

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853